Exhibit 10.8

 

FORM OF

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This First Amendment to Registration Rights Agreement (this “Amendment”) is
dated as of ________________ between Xenetic Biosciences, Inc., a Nevada
corporation (the “Company”), and the purchaser identified on the signature pages
hereto (the “Purchaser”).

 

WHEREAS, the Company and the Purchaser are parties to that certain Registration
Rights Agreement, dated as of July 1, 2015 (as the same is being amended by this
Amendment, and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Registration Rights
Agreement”), pursuant to which the Company granted certain registration rights
with respect to the Company’s common stock, par value $0.01 per share (“Common
Stock”), underlying a $3 million Ten Percent (10%) Senior Secured Collateralized
Convertible Promissory Note (the “Original Note”) and a Common Stock Purchase
Warrant to purchase up to 10 million shares of common stock of the Company, par
value $0.01 per share (the “Original Warrant”) which were purchased pursuant to
that certain Securities Purchase Agreement, dated June 9, 2015 (the “Securities
Purchase Agreement”).

 

WHEREAS, the Company, the Purchaser and AS Kevelt, a subsidiary of the
Purchaser, have entered into that certain Asset Purchase Agreement, dated as of
November [__], 2015 (the “Asset Purchase Agreement”), pursuant to which the
Company will purchase certain assets of AS Kevelt and, as part of the
transactions contemplated thereby, Purchaser will purchase from the Company one
or more additional Ten Percent (10%) Senior Secured Collateralized Convertible
Promissory Notes (the “New Notes”) and the Company will issue to the Purchaser
additional Common Stock Purchase Warrants to purchase up to 11,666,667 shares of
common stock of the Company, par value $0.01 per share (the “New Warrants”).

 

WHEREAS, the parties have amended certain provisions of the Securities Purchase
Agreement (the “SPA Amendment”), to reflect the purchase of the New Notes and
the issuance of the New Warrants and desire to amend certain provisions of the
Registration Rights Agreement to grant the Purchaser registration rights with
respect to the shares of Common Stock underlying the New Notes and the New
Warrants.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.

Amendments and Reaffirmation

 

1.1          Amendments.

 

(a)          The introductory clause of Section 1 of the Registration Rights
Agreement is hereby deleted in its entirety and replaced with the following:

 

Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement, as amended by the SPA Amendment, shall have the
meanings given such terms in the Securities Purchase Agreement as such terms may
be amended by the SPA Amendment.

 



1

 

 

(b)          The definition of Registrable Securities is hereby deleted in its
entirety and replaces with the following:

 

“Registrable Securities” means, as of any date of determination, (a) all of the
shares of Common Stock then issued and issuable upon conversion in full of the
Note (assuming on such date the Note is converted in full without regard to any
conversion limitations therein), (b) all shares of Common Stock issued and
issuable as interest or principal on the Note assuming all permissible interest
and principal payments are made in shares of Common Stock and the Note is held
until maturity, (c) any additional shares of Common Stock issued and issuable in
connection with any anti-dilution provisions in the Note (in each case, without
giving effect to any limitations on conversion set forth in the Note), (d) all
of the shares of Common Stock then issued and issuable upon exercise in full of
the Warrant (assuming on such date the Warrant is converted in full without
regard to any conversion limitations therein), (e) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing and (f) all other shares of
Common Stock issued or issuable to Purchaser or its Affiliates pursuant to the
Asset Purchase Agreement; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold in accordance with Rule 144, or (c) such securities become eligible for
resale without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Transfer Agent and the
affected Holder (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any Affiliate of
the Company), as reasonably determined by the Company, upon the advice of
counsel to the Company.

 

1.2          Reaffirmation.

 

(a)          This Amendment has been duly executed and delivered for the benefit
of or on behalf of each of the Company and the Purchaser and constitutes, in all
material respects, a legal, valid and binding obligation of each of the Company
and the Purchaser, enforceable against such party in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general.

 

(b)          After giving effect to this Amendment, the representations and
warranties contained in the Registration Rights Agreement and the other
Transaction Documents are true and correct in all material respects.

 

(c)          Except as set forth expressly herein, all terms of the Registration
Rights Agreement, as amended hereby, and the other Transaction Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Company and the Purchaser.

 

 

(Signature Pages Follow)

 



2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

XENETIC BIOSCIENCES, INC.

 

 

By:____________________________________

      Name: M. Scott Maguire

      Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



3

 

 

[SIGNATURE PAGE OF PURCHASER TO AMENDMENT TO RRA]

 

 

Name of Purchaser: __________________________

 

Signature of Authorized Signatory of Purchaser: __________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

 

 

 

 

 

 

 

 

 

 

 



4

 

 

